This case is controlled by Smith v. McMichael, 203 Ga. 74
(45 S.E.2d 431).
Judgment reversed. All the Justices concur, except Duckworth, P. J., absent on account of illness, and Wyatt, J., who took no part in the consideration or decision of this case.
                      No. 16032. JANUARY 10, 1948.
L. H. Cox filed a suit in the Superior Court of Fulton County against the City of Hapeville, a municipal corporation, and its governing officers, for injunction and other relief. The court sustained a general demurrer and dismissed the petition. The plaintiff excepted to that judgment.
Briefly the petition alleged: A local or special act of the General Assembly of Georgia, approved March 28, 1947 (Ga. L. 1947, p. 1395), purports to extend the city limits of Hapeville so as to embrace within its corporate limits a portion of Clayton County. The plaintiff owns and resides on a part of the annexed territory. The defendants, claiming that the area described in the act is now a part of the City of Hapeville, have sought to assume municipal control and jurisdiction over it, and are insisting that those who reside therein are citizens of the municipality and subject to all of the duties and obligations imposed upon them by the laws thereof; and unless enjoined, they will seek to exercise dominion and control over said territory and endeavor to collect taxes from the residents thereof, to impose license fees upon persons engaged in business therein, and generally to deal with the citizens of the affected area as legal residents of the city. The act of 1947, under which the defendants claim authority to do the things complained of is unconstitutional and void, because it was passed without compliance with and in violation of the provisions of article 3, section 7, paragraph 15, of the Georgia Constitution of 1945. Code (Ann. Supp.) § 2-1915.